UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6676


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LAVONTE LAMONT HALLMAN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina at
Charlotte. Max O. Cogburn, Jr., District Judge. (3:12-cr-00097-MOC-DCK-1)


Submitted: November 18, 2021                                Decided: November 19, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lavonte Lamont Hallman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lavonte Lamont Hallman appeals the district court’s order denying his motion for

compassionate release filed pursuant to 18 U.S.C. § 3582(c)(1)(A). On appeal, we confine

our review to the issues raised in the informal brief. See 4th Cir. R. 34(b). Hallman does

not challenge the dispositive holding in the district court’s order—that he failed to

demonstrate an extraordinary and compelling reason for release. Because Hallman’s

informal and supplemental briefs do not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2